Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-12, and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, 9, 11, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite et al. (US 2015/0262024, hereinafter Braitwaite) in view of Trevelyan et al. (US 2009/0160944, hereinafter Trevelyan) and further in view of Manhowald (US 2009/0175555, hereinafter Manhowald).
Re claim 1, Braithwaite discloses, a method of controlling a brightness of a light source by an electronic device, the method comprising: capturing an image including an ambient environment of the light source (par [0076]); obtaining information about an exposure (par [0076], ambient illumination level); determining a brightness value of the ambient environment of the light source based on the information about the exposure (pars [0075]-[0076]); and controlling the brightness of the light source based on the determined information about the brightness of the ambient environment (par [0076]). Although, Braithwaite discloses that “the image sensor 132 can include a trigger, shutter control, or capture control input and a capture interval input”, Braithwaite fails to explicitly discloses limitations which are disclosed by Trevelyan as follows: obtaining information about an exposure of the captured image (pars [0079], and [0085]-[0088]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine obtaining information about an exposure of the captured image of Trevelyan with the method of Braithwaite in order to provide a method for controlling a camera flash so as to improve the repeatability in flash intensity. 
The combination of Braithwaite and Trevelyan fails to explicitly disclose limitations which are disclosed by Manhowald as follows: controlling the brightness of the light source based on the determined brightness value of the ambient environment, wherein the light source includes a display of the electronic device (pars [0074]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine controlling the brightness of the light source based on the determined information about the brightness of the ambient environment, wherein the light source includes a display of the electronic device of Chu with the method of Braithwaite and Trevelyan in order to reduce the need for multiple ambient light sensors; meanwhile controlling the brightness in different lighting scenarios.. 
Re claim 2, the combination of Braithwaite, Trevelyan, and Mahowald discloses the limitations of claim 1 including wherein the information about the exposure of the captured image comprises at least one of an aperture value, an ISO sensitivity, or a shutter speed of the image (Trevelyan pars [0079], and [0085]-[0088]).
Re claim 3, the combination of Braithwaite, Trevelyan, and Mahowald discloses the limitations of claim 1 including wherein the controlling of the brightness of the light source comprises: in case the light source is operating in a power save mode (Braithwaite pars [0011], [0017], [0054], [0075]), identifying at least one light source present in the ambient environment of the light source (Braithwaite pars [0075]-[0076]); and controlling a brightness of the at least one identified light source such that the brightness of the ambient environment of the light source becomes dark (Braithwaite pars [0075]-[0076]).
Re claim 4, the combination of Braithwaite, Trevelyan, and Mahowald discloses the limitations of claim 1 including wherein the controlling of the brightness of the light source comprises: obtaining at least one luminance value included in the captured image (Braithwaite pars [0009], [0075]-[0076]); and controlling the brightness of the light source based on the at least one luminance value and the information about the brightness of the ambient environment (Braithwaite pars [0009], [0075]-[0076]).
Claims 8, 9, and 18 are rejected for the reasons stated in claims 1, 2, and 1, respectively. The device as claimed would have been obvious and expected by the method of Braithwaite, Trevelyan, and Mahowald.
Re claim 11, the combination of Braithwaite, Trevelyan, and Mahowald discloses the limitations of claim 8 including wherein the at least one processor is further configured to execute the one or more instructions stored in the memory to: obtain at least one luminance value included in the captured image; and control a brightness of the display based on the obtained at least one luminance value and the information about the brightness of the ambient environment (Mahowald par [0074]).
Re claim 15, the combination of Braithwaite, Trevelyan, and Mahowald discloses the limitations of claim 8 including wherein, in case a trigger event is generated, the electronic device determines information about the brightness of the ambient environment of the display (Braithwaite pars [0074]-[0076]).
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite, Trevelyan, and Mahowald as applied to claim 15 above, and further in view of AAPA.
Re claim 16, the combination of Braithwaite, Trevelyan, and Mahowald discloses the limitations of claim 15 but fails to explicitly disclose wherein the trigger event includes at least one of detection of a change in acceleration, activation of the electronic device, a change of an ambient environment, or a request from an external device.
Official Notice is taken to note that triggering an image capture utilizing an external device is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine wherein the trigger event includes at least one of detection of a change in acceleration, activation of the electronic device, a change of an ambient environment, or a request from an external device.with the device of Braithwaite, Trevelyan, and Mahowald in order to allow a user to capture an image without introducing shake to the capture device.
Re claim 17, the combination of Braithwaite, Trevelyan, and Mahowald discloses the limitations of claim 16 but fails to explicitly disclose wherein the change in the ambient environment is activated by change in weather or by moving the electronic device from outdoors to indoors or vice-versa.
Official Notice is taken to note that triggering an image capture by changing ambient environment is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine wherein the change in the ambient environment is activated by change in weather or by moving the electronic device from outdoors to indoors or vice-versa with the device of Braithwaite, Trevelyan, and Chu in order to capture an image when ambient lighting conditions are more favorable.

Allowable Subject Matter
Claims 5, 7, 10, 12, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696